Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Applicant’s claim amendments have addressed the issues previously raised under 35 U.S.C. 112 (pre-AIA ), first paragraph and raised under 35 U.S.C. 112 (pre-AIA ), second paragraph. The previous rejections 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112 (pre-AIA ) second paragraph are withdrawn. 
Claims 2, 4-7, 9-10, 13, 16, 18, 23, 25, 27-34 are allowed over the prior art of record. Among those, claims 16 and 27 are independent claims. 
The claims are allowed in view of Applicant's amendments and argumentssubmitted with the response on June 1, 2021. The examiner has reviewed theremarks submitted June 1, 2021 and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairlysuggest a panel structure in the specific manner as instantly claimed (in claim 16), of which the claimed panel structure - in addition to the specific structural configurations as so defined - calls for an adhesive sealant and an panel adhesive having different glass transition temperatures (Tg’s), and in which upon de-boding only the adhesive sealant de-bonds while the panel adhesive remains bonded. 
Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest a joint system in the specific manner as instantly claimed (in claim 27), of which the claimed joint system - in addition to the specific structural configurations as . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YAN LAN/Primary Examiner, Art Unit 1782